DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan 19, 2021 has been entered.  Claims 1, 5, 16, 19 and 20 have been amended.  Claims 4, 14, and 21 have been canceled.  Claims 1-3, 5-13, 15-20 and 22 are currently pending.  


Allowable Subject Matter
Claims 1-3, 5-13, 15-20 and 22 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:


acquiring image data from a subject using a medical imaging system (Brasch; column 3, lines 54-55)
reconstructing a plurality of images of the subject from the acquired image data (Brasch, column 3, lines 55-59)
providing a trained model that correlates a plurality of different medical image contrasts with histological feature data (Brasch, Fig. 3), wherein the trained model has been trained on medical image data and histological feature data in order to learn a relationship between image contrast values and histological features (Brasch, column 3)
estimating quantitative histological feature values of a tissue in the subject by applying the trained model to the reconstructed images (Brasch, column 11).

Brasch is directed to acquiring physiological parameters and not image data representative of different image contrasts.  Therefore Brasch does not teach doing the trained model analysis on image contrasts and outputting quantitative histological features values from this analysis as the now allowed claims teach.  


Zebrafish 7.2:  143(6).  Mary Ann Liebert, Inc. (June 2010)), the closest Non Patent Literature of record teaches characterizing tumor anatomy and establishing parameters for in vivo MRI of zebrafish melanomas.  

The closest prior arts of record teach estimating quantitative histological feature values of a tissue of a subject.  However the references do not expressly teach: 
providing a trained model that correlates a plurality of different  magnetic resonance image contrasts with histological feature data, wherein the trained model has been trained on magnetic resonance image data comprising magnetic contrasts and histological feature data in order to learn a relationship between image contrast values and histological features;
estimating quantitative histological feature values of a tissue in the subject by applying the trained model to the reconstructed images

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/4/21